internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-108530-00 cc corp b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend corp p corp s corp b corp bb date date year x year y issue whether a subsidiary's permanently unrestored loss under sec_1_267_f_-1t c from a sale of assets to its parent reduces the subsidiary's earnings_and_profits e_p thereby requiring the parent to make a sec_1_1502-32 basis_reduction in its subsidiary's stock conclusion even if the subsidiary is required to reduce its e_p by the amount of the sec_1_267_f_-1t c unrestored loss from a sale of assets to its parent under the facts presented a sec_1_1502-32 basis_reduction is not required because the sec_1 tam-108530-00 b ii election excludes the subsidiary from being a member of the parent’s consolidated_group at the time the loss becomes permanently unrestored facts corp p was the common parent of an affiliated_group_of_corporations filing consolidated_returns the corp p group corp s a wholly owned subsidiary of corp p and corp s’s subsidiaries were members of the corp p group for simplicity corp s and its subsidiaries are hereinafter referred to as corp s in early year x corp p and corp b an unrelated third party began discussions about the possible purchase of corp s by corp b although corp b was interested in acquiring corp s’s business corp s held assets that corp b refused to acquire the unwanted assets after substantial negotiations corp p corp b and corp bb a subsidiary of corp b reached an agreement on date year x for corp p to sell its stock in corp s to corp bb but without the unwanted assets under the circumstances surrounding the transaction a distribution of the unwanted assets by corp s to corp p was not possible accordingly during year x corp s sold the unwanted assets to corp p for their fair_market_value which resulted in a loss to corp s the loss was deferred under sec_1 f -2t b and c on date year y corp p sold corp s to corp b as a result of the sale of corp s on date corp s and its subsidiaries were members of the corp p group for less than days in year y a sec_1_1502-76 election was made to exclude corp s from the corp p group for year y law1 and analysis law sec_1_267_f_-1t a provides that sec_1_267_f_-1t applies to loss on the sale of property between two members of a controlled_group that do not join in filing a consolidated_return for the taxable_year the loss is incurred while sec_1 f -2t applies if the members do join in filing a consolidated_return for purposes of sec_1_267_f_-1t and -2t the term group means controlled_group as defined in sec_267 sec_1_267_f_-1t b sec_267 defines a controlled_group as having the same meaning given to such term by sec_1563 except for certain modifications including substituting more than percent for at least percent the law cited above is as in effect for the years at issue tam-108530-00 sec_1563 as modified and as relevant here defines a controlled_group as one or more chains of corporations connected through stock ownership with a common parent_corporation if a stock possessing more than percent of the total combined voting power of all classes of stock entitled to vote or more than percent of the total value of shares of all classes of stock of each of the corporations except the common parent_corporation is owned by one or more of the other corporations and b the common parent_corporation owns stock possessing more than percent of the total combined voting power of all classes of stock entitled to vote or more than percent of the total value of shares of all classes of stock of at least one of the other corporations excluding in computing such voting power or value stock owned directly by such other corporations for purposes of sec_1_267_f_-1t and -2t the term separate_return_year means a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return of another group sec_1_267_f_-1t b and e sec_1_267_f_-1t c provides that except as otherwise provided in this section the rules for deferred intercompany_transactions in sec_1_1502-13 apply under sec_267 to the deferral and restoration of loss on the sale of property directly or indirectly between the selling and purchasing members of a controlled_group as if i the taxable_year in which the sale occurred were a consolidated_return_year as defined in sec_1_1502-1 and ii all references to a group or an affiliated_group were to a controlled_group sec_1_267_f_-1t c provides that if under sec_1 267-1t a loss is deferred by a selling member on the sale of property to a purchasing member then such loss shall not be reflected in e_p until that amount is restored sec_1_267_f_-1t c provides if a selling member of property for which loss has been deferred ceases to be a member when the property is still owned by another member then for purposes of this section sec_1_1502-13 shall not apply to restore that deferred loss and that loss shall never be restored to the selling member the no restoration rule sec_1_267_f_-1t c provides in relevant part that if sec_1_267_f_-1t c precludes a loss from being restored on the date the selling member ceases to be a member the owning member's basis in the property shall be increased by the amount of the selling member's unrestored deferred loss at the time the selling member ceased to be a member of the controlled_group sec_1 f -2t b provides that if a loss is incurred on a sale by a selling member to a purchasing member of a controlled_group in a taxable_year during which they join in filing a consolidated_return sec_1_1502-13 applies except as otherwise provided tam-108530-00 sec_1 f -2t d provides in relevant part that if a selling member joins in filing a consolidated_return with a purchasing member of a controlled_group for a taxable_year during which the selling member sells property to the purchasing member at a loss and if either such member later has a separate_return_year then the event that results in the separate_return_year does not alone result in restoration of the selling member's deferred loss under sec_1_1502-13 except as otherwise provided such exceptions being nonapplicable here sec_1 f -2t d provides in relevant part that any amount that was not restored under sec_1 f -2t d shall be restored under sec_1_267_f_-1t sec_1_1502-1 provides that group means an affiliated_group as defined in sec_1504 sec_1_1502-13 defines in relevant part an intercompany_transaction as a transaction between two corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 defines a deferred_intercompany_transaction as including the sale_or_exchange of property sec_1_1502-13 provides to the extent gain_or_loss on a deferred_intercompany_transaction is recognized under the code for a consolidated_return_year such gain_or_loss shall be deferred by the selling member sec_1_1502-13 provides that deferred gain_or_loss shall be taken into account by the selling member immediately preceding the time when either the selling member or the member which owns the property ceases to be a member of the affiliated_group sec_1_1502-32 provides in relevant part that each member of a consolidated_group owning stock in a subsidiary shall adjust the basis of such stock for the difference between the positive adjustments and negative adjustments described in sec_1_1502-32 and b sec_1_1502-32 requires a negative adjustment to a subsidiary's stock for an allocable part of the deficit in e_p of the subsidiary for the taxable_year sec_1_1502-33 provides gain_or_loss on an intercompany_transaction shall be reflected in the earnings_and_profits of a member for its taxable_year in which such gain_or_loss is taken into account under sec_1_1502-13 sec_1_1502-76 provides in relevant part that for purposes of the regulations under sec_1502 if during a consolidated_return_year of a group a corporation has been a member of such group for a period of days or less then such corporation may at its option be considered as not having been a member of the group during such year the day election tam-108530-00 revrul_71_440 1971_2_cb_326 concerning elections under sec_1 b ii holds that for purposes of restoration of intercompany items such as deferred intercompany gains excess loss accounts etc the subsidiary is treated as having ceased to be a member of the group as of the end of the preceding_taxable_year analysis the examining agent has raised a number of arguments to support the position that corp s is required to reduce its e_p at the time it is determined that the loss is not restored to corp s under sec_1_267_f_-1t c the examining agent then argues that because corp s must reduce its e_p at the time the loss is disallowed corp p must reduce its basis in the stock of corp s pursuant to sec_1_1502-32 before corp s is sold to corp b taxpayer takes the following position concerning this transaction when corp s sells the unwanted assets at a loss in an intercompany sale to corp p corp s's loss is deferred under sec_1 f -2t b and c when corp p sells corp s to corp b the normal restoration rule for deferred intercompany losses of sec_1 f iii is specifically overridden by the special no restoration rule_of sec_1 f - 1t c which is applicable by reason of sec_1 f -2t d under the no restoration rule corp s's loss on the intercompany sale of the unwanted assets to corp p is permanently denied and corp p's basis in the unwanted assets is increased by the amount of corp s's permanently denied loss see sec_1_267_f_-1t c and under sec_1_1502-33 corp s's deferred loss on an intercompany_transaction including the sale of the unwanted assets to corp p would be reflected in corp s's e_p in the year in which that loss is restored in this case corp s's loss is never restored because of the no restoration rule and therefore never reflected in corp s's e_p under sec_1_1502-33 under sec_1_1502-32 and b corp p would reduce its basis in its corp s stock by an amount equal to any deficit in corp s's e_p as determined under sec_1_1502-33 since corp s's permanently denied loss is never reflected in corp s's e_p under sec_1_1502-33 that permanently denied loss never results in a reduction in corp p's basis in its corp s stock under sec_1_1502-32 for purposes of this discussion we assume without deciding that the examining agent is correct in concluding that corp s is required to reduce its e_p by the amount of unrestored loss when the loss becomes permanently unrestored to corp s because of the day election corp p and corp s are not considered members of the same consolidated or affiliated_group at any time during year y thus year y is considered a separate_return_year for corp s under sec_1_1502-13 the day election would cause a restoration of corp s’s loss immediately before the end of year x since corp s will be treated as leaving the corp p group at that time however sec_1 f -2t d provides that the separate_return_year of corp s does not tam-108530-00 restore the loss to corp s under sec_1_1502-13 rather the loss is to be restored in accordance with sec_1_267_f_-1t sec_1 267-2t d while the day election removes corp s from the corp p group at the end of year x the day election has no effect on the treatment of corp p and corp s as members of the same controlled_group thus corp p and corp s are members of the same controlled_group until date year y the date on which corp s was actually sold to corp b accordingly under sec_1_267_f_-1t c corp s’s loss is not permanently unrestored to corp s until date year y the date on which corp s ceased to be a member of the same controlled_group as corp p therefore if corp s’s e_p is reduced on account of the permanent nonrestoration of the loss to corp s as the examining agent argues corp s’s e_p adjustment would occur in year y however in year y corp p and corp s are not members of the same consolidated_group consequently corp p would not be required to reduce its basis in corp s under sec_1_1502-32 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
